MEMORANDUM OPINION
                                           No. 04-12-00683-CV

                                     IN RE Khusro RASHID, M.D.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 31, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On October 19, 2012, relator filed a motion to dismiss the petition for writ of mandamus.

Accordingly, the petition for writ of mandamus is DISMISSED. See TEX. R. APP. P. 42.1(a)(1).



                                                            PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-21114, styled Myra Gracia v. Southwest General Hospital, LP, et
al., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathy Stryker presiding.
However, the order complained of was signed by the Honorable Barbara Hanson Nellermoe, presiding judge of the
45th Judicial District Court, Bexar County, Texas.